Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00606-CV
____________
 
ROGER G. CARROLL, Appellant
 
V.
 
RHONDA LYNN CARROLL, Appellee
 

 
On Appeal from the
387th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 06-CV-152,711 
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 13, 2007.  On January 2, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.           
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum Opinion filed January
17, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.